      Case 8-17-08081-reg           Doc 39   Filed 01/04/19     Entered 01/04/19 14:57:40




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
In re:
FEDERATION EMPLOYMENT AND                               Chapter 11
GUIDANCE SERVICE, INC. d/b/a FEGS,
                                                        Case No. 15-71074 (REG)
                               Debtor.

ROBERT N. MICHAELSON, solely in his                     Adv. Proc. No. 17- 08081 (REG)
capacity as TRUSTEE OF THE FEGS
CREDITOR TRUST,


                       Plaintiff,

         vs.

OXFORD HEALTH PLANS,

                       Defendant.


                                    CERTIFICATE OF SERVICE
STATE OF NEW YORK                    )
                                     )
COUNTY OF NEW YORK                   )


       I, La Asia S. Canty, am over the age of eighteen years, am employed by Pachulski Stang

Ziehl & Jones LLP. I am not a party to the within action; my business address is 780 Third

Avenue, 34th Floor, New York, New York 10017-2024.

       On December 28, 2018, I caused the Notice of Hearing on the Motion of the Trustee of

the FEGS Creditor Trust, Pursuant To Fed. R. Bankr. P. 9019, For Entry of an Order Approving

Settlement to be served on the attached service list.


                                                        /s/ La Asia S. Canty
                                                            La Asia S. Canty
      Case 8-17-08081-reg             Doc 39      Filed 01/04/19    Entered 01/04/19 14:57:40




NOTICE OF ELECTRONIC FILING (NEF)

   Esther                                                  Jerold C Feuerstein     jfeuerstein@kandfllp.com, 
    Adzhiashvili     esther.adzhiashvili@skadden.com         jleibowitz@kandfllp.com;litigation@kandfllp.com
   Jonathan Mark                                            ;rlau@kandfllp.com  
    Agudelo     jonathan.agudelo@ropesgray.com              Melanie A 
   Colin B. Albaugh     albaugh.colin@pbgc.gov,             FitzGerald     MFitzgerald@lhmlawfirm.com  
    efile@pbgc.gov                                          Jonathan L Flaxer     jflaxer@golenbock.com, 
   Richard F Artura     bankruptcy@pwqlaw.com,              mweinstein@golenbock.com;jsavitsky@golenboc
    paper9@aol.com                                           k.com  
   Christopher S Baluzy     cbaluzy@carykane.com           Daniel F Flores     daniel.flores@wilsonelser.com  
   Ryan J Barbur     rbarbur@levyratner.com,               Stephen M Forte     sforte@goodwin.com, 
    rbarbur@levyratner.com                                   bankruptcy@goodwin.com;bankruptcyparalegal
   Jonathan M Bardavid     jonathan@tfsllp.com              @goodwin.com  
   Andrew R.                                               Edward M Fox     emfox@seyfarth.com  
    Beatty     andrew.beatty@skadden.com                    Stuart P Gelberg     spg@13trustee.net  
   Jarrett M Behar     jbehar@skmlaw.net                   Eric S. Goldstein     egoldstein@goodwin.com, 
   Camille C. Bent     cbent@bakerlaw.com,                  bankruptcy@goodwin.com;bankruptcyparalegal
    bhlitdocket@bakerlaw.com                                 @goodwin.com  
   Leslie A Berkoff     lberkoff@moritthock.com            Christopher F 
   Adam T                                                   Graham     cgraham@eckertseamans.com  
    Berkowitz     aberkowitz@garfunkelwild.com,             Arnold Mitchell 
    ehuggler@garfunkelwild.com                               Greene     amg@robinsonbrog.com, 
   James L Bernard     jbernard@stroock.com,                rms@robinsonbrog.com;ls@robinsonbrog.com;c
    docketing@stroock.com                                    y@robinsonbrog.com;nfm@robinsonbrog.com  
   Daniel B Besikof     dbesikof@loeb.com                  Eric J Haber     ehaber@cooley.com  
   Laureve D                                               Michael D. 
    Blackstone     lblackstone@levyratner.com                Hamersky     mhamersky@grifflegal.com  
   William P Caffrey     wcaffrey@hmylaw.com,              Carrie V Hardman     chardman@winston.com  
    lmaxson@hmylaw.com;kcastellan@hmylaw.com                Joseph J Haspel     jhaspel@haspellaw.net, 
   Larry Cary     lcary@carykane.com                        leslie@haspellaw.net  
   Melissa Sy Chan     mchan@carykane.com,                 Matthew B 
    ghewitt@carykane.com                                     Heimann     mheimann@mccarter.com  
   Jeffrey C                                               Mickee M. 
    Chancas     jchancas@borahgoldstein.com                  Hennessy     mhennessy@westermanllp.com  
   David M Cheifetz     dcheifetz@stroock.com              Suzanne Hepner     shepner@levyratner.com, 
   Seth M Choset     schoset@wgplaw.com                     rbarbur@levyratner.com;jcisneros@levyratner.c
   Kieran J Conlon     kconlon@ryanconlon.com               om;lblackstone@levyratner.com;klehmann@levy
   Dominic T D'Ascoli     calendar@brkblaw.com              ratner.com  
   Joaquin C. De                                           Gary F. Herbst     gh@lhmlawfirm.com  
    Baca     jcdebaca@mayerbrown.com                        Claude Michael 
   Stephen A Donato     sdonato@bsk.com,                    Higgins     michael.higgins@ag.ny.gov  
    tayers@bsk.com;kdoner@bsk.com                           Randall Hirsch     rhirsch@wiesnerfirm.com  
   Thomas A Draghi     tdraghi@westermanllp.com,           Marie Polito 
    mhennessy@westermanllp.com                               Hofsdal     marie.hofsdal@wilsonelser.com  
   Dean                                                    Eric H Horn     ehorn@vogelbachpc.com, 
    Dreiblatt     ddreiblatt@roseandroselaw.com              vb@vogelbachpc.com  
   Robert J Feinstein     rfeinstein@pszjlaw.com           Robert J. Howard     rhoward@riklawfirm.com  
   Louisa A Fennell     fennell.louisa@pbgc.gov,           Roland Gary Jones     rgj@rolandjones.com, 
    efile@pbgc.gov                                           pacer.rolandjones@gmail.com  
      Case 8-17-08081-reg           Doc 39     Filed 01/04/19    Entered 01/04/19 14:57:40




   Zachary B Kass     zkass@law.nyc.gov                 Mark A Salzberg     mark.salzberg@squirepb.com  
   Dov Kesselman     dkesselman@seyfarth.com            Marc A Samuel     mas@msamuelpc.com  
   Denis J Kiely     dkiely@kielyllp.com                Ilan D Scharf     ischarf@pszyjw.com  
   Taylor Dorn Kopelan     tdk@dhclegal.com             Thomas J Schell     tjschell@bryancave.com, 
   Ethan Krasnoo     ekrasnoo@rpllaw.com                 dortiz@bryancave.com  
   Geri S. Krauss     gsk@kraussny.com                  Lewis W Siegel     lws@lwsesq.com  
   Ryan Lawlor     rlawlor@msllegal.com                 Edward A Smith     easmith@sbjlaw.com  
   Mark G Ledwin     mark.ledwin@wilsonelser.com        S Stewart Smith     ssmith@bbwg.com  
   Stephen D                                            Robin Spigel     rspigel@willkie.com, 
    Lerner     stephen.lerner@squirepb.com                maoebny@willkie.com  
   Michael J Levin     mlevin@hinshawlaw.com,           Henry G Swergold     hswergold@platzerlaw.com  
    mfaynshtayn@simonlawyers.com                         Domenick J Tammaro     dtammaro@sbjlaw.com  
   Michael J Levin     mlevin@simonlawyers.com,         Thomas Torto     tomtorto@aol.com, 
    mfaynshtayn@simonlawyers.com                          ttorto@tortolaw.com  
   Edward J LoBello     elobello@msek.com               United States 
   Gerard R                                              Trustee     USTPRegion02.LI.ECF@usdoj.gov  
    Luckman     GLuckman@SilvermanAcampora.com           Veronique Anne 
    GLuckman@Forchellilaw.com;Bhufnagel@forchel           Urban     vurban@farrellfritz.com  
    lilaw.com                                            Elizabeth Vladeck     lvladeck@carykane.com  
   Michael G McAuliffe     mgmlaw@optonline.net         Peter A Walker     pwalker@seyfarth.com  
   Benjamin Patrick                                     Grayson T Walter     gwalter@bsk.com, 
    McCallen     bmccallen@willkie.com,                   kdoner@bsk.com;lfelicia@bsk.com  
    maoebny@willkie.com                                  David H Wander     dhw@dhclegal.com  
   Lori M Meyers     lmeyers@seyfarth.com               Gilbert B Weisman     notices@becket‐lee.com  
   Mark H. Moore     mmoore@rpl‐law.com                 Burton S Weston     bweston@garfunkelwild.com, 
   Scott D Musoff     scott.musoff@skadden.com           ehuggler@garfunkelwild.com;ashah@garfunkelw
   David Neier     dneier@winston.com,                   ild.com;aberkowitz@garfunkelwild.com  
    dcunsolo@winston.com                                 Latonia C Williams     lwilliams@goodwin.com, 
   Jeffrey P Nolan     jnolan@pszjlaw.com                bankruptcy@goodwin.com;bankruptcyparalegal
   Frank A Oswald     frankoswald@teamtogut.com,         @goodwin.com  
    dcahir@teamtogut.com;dperson@teamtogut.co            Matthew Cory 
    m;adeering@teamtogut.com;apirraglia@teamto            Williams     mwilliams@fmdlegal.com, 
    gut.com                                               thart@fmdlegal.com,pmartin@fmdlegal.com,cbe
   Douglas J Pick     dpick@picklaw.net,                 llner@fmdlegal.com  
    ezabicki@picklaw.net                                 Jamila Willis     Jamila.Willis@dlapiper.com, 
   Thomas A Pitta     tpitta@emmetmarvin.com,            jamila‐willis‐6144@ecf.pacerpro.com  
    pdelrio@emmetmarvin.com                              Gary Yale Wirth     gwirth@wirthlawfirm.com  
   Constantine D Pourakis     cp@stevenslee.com,        Lee E Woodard     bkemail@harrisbeach.com, 
    cp@stevenslee.com                                     ktompsett@harrisbeach.com;kgriffith@harrisbea
   Kristin E                                             ch.com;frichenberg@harrisbeach.com  
    Richner     kristin.richner@squiresanders.com        Stan Y Yang     stan.y.yang@usdoj.gov, 
   Michael John Riela     riela@thsh.com                 stan.y.yang@usdoj.gov  
   Yenisey Rodriguez‐                                   Eric C Zabicki     dpick@picklaw.net, 
    McCloskey     yenisey@rodriguezmccloskey.com          ezabicki@picklaw.net  
   Kara M Rosen     krosen@ekjlaw.com                   Rosalie G Zuckerman     zuckermanr@coned.com 
       Case 8-17-08081-reg   Doc 39   Filed 01/04/19   Entered 01/04/19 14:57:40



SERVED BY UNITED STATES MAIL:

OFFICE OF THE UNITED STATES TRUSTEE
ATTN: STAN Y. YANG, ESQ.
ALFONSE M. D’AMATO U.S. COURTHOUSE
560 FEDERAL PLAZA
CENTRAL ISLIP, NY 11722



SERVED BY EMAIL

ERIC S. GOLDSTEIN
EGOLDSTEIN@GOODWIN.COM

STEPHEN M. FORTE
SFORTE@GOODWIN.COM

LATONIA C. WILLIAMS
LWILLIAMS@GOODWIN.COM




DOCS_NY:38521.1 27436/003
